Judgment on the writ of error was entered in the Supreme Court, February 9th 1874.
Per Curiam.
The terms of the reserved question admit the making of the improvements and betterments claimed in the defendants’ avowry, leaving the single point whether the additional rent reserved therefrom in the 8th clause of the lease, is a distrainable rent. We can see no good reason why it is not rent. It is reserved as rent, issues out of the premises, is payable in addition to the other rent, and is a fixed annual sum. It is not interest, though the rate of interest was evidently the measure of the rent in the minds of the parties, yet this measure even was not applied, but a measure fixed by the contract of lease itself, to cost $30 per annum, for every $500 worth of improvements added to the premises. Id eertum est quod eertum reddi potest. As the ease comes up no question of notice or demand arises. The simple point is, the improvements being added, their value determined, is the sum reserved a rent. Thinking it is, the judgment is affirmed.